DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 24 August 2020 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-15, and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the detected a physiological parameter” in lines 5-6. There is insufficient antecedent basis for this limitation in the claim. The claim previously recites “detecting…at least a physiological parameter”.
Claims 3, 5-8, and 21-23 incorporate the indefinite subject matter of claim 1 therein.
Claim 9 recites the limitation "the at least a physiological parameter" in lines 15 and 19-20.  There is insufficient antecedent basis for this limitation in the claim. The term “at least” was removed from this limitation earlier in the claim.
Claims 10-15, 17-19 incorporate the indefinite subject matter of claim 9 therein.
Claim 20 recites the limitation "the at least a physiological parameter" in lines 15 and 19-20.  There is insufficient antecedent basis for this limitation in the claim. The term “at least” was removed from this limitation earlier in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-7, 9, 10, 12-15, are 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raniere (US 2006/0106275 A1) in view of Sugio (US 2015/0190607 A1).
Claim 1: Raniere discloses a method of inducing a Pavlovian association of a stimulus with sleep initiation [0050], the method comprising: 
detecting, by a control circuit using at least a physiological sensor 14, at least a physiological parameter of a user [0023 and 0028]; 
determining, by the control circuit and as a function of the physiological parameter, that the user’s entry into a particular sleep stage or cycle is imminent, wherein the determining comprises: 
comparing the detected physiological parameter to a physiological indicator associated with the user (by measuring and monitoring one or more physiological 
determining that the physiological parameter indicates a state of pre-sleep relaxation (any of the sleep stages can be detected [0023]; this would include stage 0/pre-sleep relaxation [0006]); and
estimating a time from pre-sleep relaxation (stage 0) to a hypnagogic state (stage 1), wherein the estimating comprises: 
determining a pattern associated with the physiological parameter and determining the time as a function of the pattern (by measuring and monitoring one or more physiological characteristics, researchers are currently able to determine what sleep stage a sleeper is in and when that sleep stage has changed or will change to a different sleep stage… using well-known pattern recognition techniques [0023]; it may be determined not only in which sleep state a sleeper resides, but what physiological characteristics best indicate that the sleeper is about to transition to a particular sleep stage [0034]; determining when a sleeper will change from a sleep stage to a different sleep stage amounts to estimating a time from one stage to another; this would apply to changes between any stages since each stage has recognizable patterns [0006]); and 
triggering, by the control circuit, activation of the stimulus in order to guide the user to the next sleep stage when the user’s entry into the sleep stage or cycle is determined to be imminent (sensory stimuli are provided at selected points in a user’s sleep cycle, such as…when a monitored physiological characteristic reaches a significant milestone or threshold of change 
Raniere discloses the stimulus may be scent (smell) [0024] but does not specifically disclose a scent diffuser to release the scent. However, Sugio discloses a scent diffuser for releasing a scent based on a monitored sleep state of a person [0033 and 0095-98]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use an aroma diffuser to release the scent in the method of Raniere, as such devices are known in the art for providing a scent to a sleeper in response to a monitored sleep state, as taught by Sugio, and Raniere already contemplates scent as a stimulus for guiding the sleeper through sleep transitions [0024].
Claim 3: Raniere discloses monitoring at least one physiological parameter of a user to determine the sleep state; such monitoring takes place throughout the sleep session to detect changes in sleep state and thus occurs at least at first and second temporally spaced times [0023]. A person gradually becomes less responsive to stimuli as they enter into the sleep cycle and physiological parameters such as heart rate, respiration rate, and body temperature all gradually decline (signs of relaxation) as a person transitions from stage 0, through stage 1, and into stage 2 sleep [0006]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to determine the user’s entry into a sleep cycle is imminent in the method of Raniere in view of Sugio by determining that a physiological parameter measured at a second time indicates a greater degree of relaxation than a physiological parameter measured at a first time earlier than the second time because Raniere discloses physiological parameters such as heart rate, respiration rate, and body temperature all gradually decline as a person enters 
Claim 5: Raniere discloses the scent is not released until triggering (“sensory stimuli are provided at selected points in a sleeper’s sleep cycle, such as around transitions from one sleep stage to another” [0050]; the stimulus is therefore stopped at other points in the sleep cycle and released upon triggering in response to the detected physiological parameter).
Claim 6: Raniere discloses stimulus is provided “at selected points in a sleeper’s sleep cycle, such as around transitions from one sleep stage to another” [0050]. This implies the stimulus is stopped at other points in the sleep cycle; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deactivate the scent diffuser in the method of Raniere in view of Sugio in order to limit scent provision to only times of sleep stage transition, such that the user does not become desensitized to the stimulus.
Claim 7; it further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to base the deactivation of claim 6 on an ascertainment that the user has entered the sleep cycle (for example, upon detection that a user has moved from stage 0 to stage 1 or stage 1 to stage 2 sleep, or is entering a subsequent sleep cycle starting with stage 1 or stage 2) in order to prevent deactivation before the user has fully transitioned.
Claim 21: Raniere discloses triggering stimulation upon detection of signals indicative of entry into early sleep stage N1 (detecting sleep stage 1 and activating stimulation [0025]; determine what sleep stage a user is in and when that sleeper has changed or will change to different sleep stage [0023 and 0034] thus detecting signals indicative of entry into the sleep stage) and detecting signals indicative of a transition between subsequent sleep stages [0006, 
Claim 9: Raniere discloses a system for inducing a Pavlovian conditioned reflex association of a stimulus with sleep initiation [0050], the system comprising: 
a physiological sensor 14, wherein the physiological sensor is configured to detect a physiological parameter of a user and to transmit a detection signal including the detected physiological parameter [0023 and 0027-28]; 
an automatically activated stimulus generator 16 configured to receive an electronic activation signal and generate a stimulus as a function of the electronic activation signal [0024, 0027, and 0029]; and 
a control circuit 12 configured to:
receive the detection signal from the physiological sensor [0027 and 0034], determine, as a function of the received detection signal, that a user’s entry into a sleep cycle is imminent, wherein determining comprises:

determining that the at least a physiological parameter indicates a state of pre-sleep relaxation (any of the sleep stages can be detected [0023]; this would include stage 0/pre-sleep relaxation [0006]); and 
estimating a time from pre-sleep relaxation (stage 0) to a hypnagogic state (stage 1), wherein the estimating comprises: 
determining a pattern associated with the at least a physiological parameter; and determining the time as a function of the pattern (by measuring and monitoring one or more physiological characteristics, researchers are currently able to determine what sleep stage a sleeper is in and when that sleep stage has changed or will change to a different sleep stage… using well-known pattern recognition techniques [0023]; it may be determined not only in which sleep state a sleeper resides, but what physiological characteristics best indicate that the sleeper is about to transition to a particular sleep stage [0034]; determining when a sleeper will change from a sleep stage to a different sleep stage amounts to estimating a time from one stage to another; this would apply to changes between any stages since each stage has recognizable patterns [0006]); and 

Raniere discloses the stimulus may be a scent (smell) [0024] but does not specifically disclose a scent diffuser as the automatically activated stimulus generator. However, Sugio discloses a scent diffuser for releasing a scent based on a monitored sleep state of a person [0033 and 0095-98]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a scent diffuser within the system of Raniere, as such devices are known in the art for providing a scent to a sleeper in response to a monitored sleep state, as taught by Sugio, and Raniere already contemplates scent as a stimulus for guiding the sleeper through sleep transitions [0024].
Claim 10: Raniere discloses the physiological sensor includes at least an electrophysiologic sensor [0028]. 
Claim 12: Raniere discloses the electrophysiologic sensor may be an electroencephalogram [0028]. 
Claim 13: Raniere discloses the physiological sensor may be a body temperature sensor [0023 and 0028]. 
Claim 14: Raniere discloses the physiological sensor may be a motion sensor [0028]. 
Claim 15: Raniere discloses the physiological sensor may be incorporated in a wearable device ([0028] electrooculograms, electromyograms, electroencephalograms, blood pressure cuffs, and pulse oximeters are all worn on the body).
Claims 18 and 19: Raniere discloses stimulus is provided “at selected points in a sleeper’s sleep cycle, such as around transitions from one sleep stage to another”. This implies the stimulus is stopped at other points in the sleep cycle. Raniere further discloses the control circuit controls activation of the stimulus generator(s) [0027 and 0029]; it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to configure the system of Raniere in view of Sugio to stop diffusing the scent upon reception of a deactivation signal transmitted by the control circuit in order to limit scent provision to only times of sleep stage transition, such that the user does not become desensitized to the stimulus.
Claim 20: Raniere in view of Sugio discloses a Pavlovian conditioned reflex sleep induction kit comprising a physiological sensor, an automatically activated scent diffuser, and a control circuit as recited in claim 20 (see discussion of claim 9 above). Raniere in view of Sugio, as discussed with respect to claim 9, is silent as to a user-activated scent diffuser that diffuses scent upon activation by a user. However, it would have been obvious to provide a user-activated scent diffuser in addition to the automatically activated scent diffuser (or to reconfigure the automatically activated scent diffuser such that it could operate upon activation by a user) in the system of Raniere in view of Sugio so that the user can use the scent diffuser on demand after they have been conditioned to respond to the automatically activated scent diffuser over time. This is further supported by Raniere’s disclosure that the sensory stimuli for guiding a sleeper be reduced over time [0050] and that the sleeper may be trained in a clinic with more complex equipment and then use a simpler in-home version of the sleep guidance system [0051].
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raniere in view of Sugio as applied to claim 6 above, and further in view of Moses (US 5387178).
Claim 8: Raniere in view of Sugio fails to disclose deactivating the scent diffuser after determining that a time limit has passed after triggering the release of the scent. However, Moses discloses a device for providing stimulation, including a scent, to a user and deactivating stimulation after a time limit has passed after triggering release of the scent (col. 4, lines 29-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deactivate the automatically activated scent diffuser as a function of a determination that a time limit has passed after triggering the release of the scent, as taught by Moses, in the method of Raniere in view of Sugio, since this would prevent excessive use of the stimulating devices when they are no longer needed.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raniere in view of Sugio as applied to claim 10 above, and further in view of Lee (US 2007/0083079 A1).
Claim 11: Raniere discloses the physiological sensor may be any device configured to detect any physiological characteristic, and further discloses the physiological characteristic may be heart rate [0023 and 0028] but is silent as to specifically an electrocardiogram. However, Lee discloses a sleep stage determination unit which measures physiological signals derived from an electrocardiogram to determine a sleep state of a user [0034]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the electrophysiologic sensor of Raniere in view of Sugio to include an electrocardiogram because .
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raniere in view of Sugio as applied to claim 9 above, and further in view of Choi (US 6371451 B1).
Claim 17: Sugio is silent as to the specifics of the scent diffusor structure. However, Choi discloses a scent diffusion apparatus comprising an aperture 670’ and an electronically activated door 620’ (fig. 7 and col. 6, lines 55-62). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the scent diffuser in the system of Raniere in view of Sugio with an aperture and electronically activated door, as taught by Choi, in order to provide a mechanism for controlling release of scent.

Claims 22 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Raniere in view of Sugio as applied to claim 6 above, and further in view of Moses and Lee.
Claim 22: Raniere discloses triggering stimulation (scent diffusion in the combination) upon detection of signals indicative of entry into early sleep stage N1 (detecting sleep stage 1 and activating stimulation [0025]; determine what sleep stage a user is in and when that sleeper has changed or will change to different sleep stage [0023 and 0034] thus detecting signals indicative of entry into the sleep stage). Raniere in view of Sugio fails to disclose deactivating after measuring a predetermined period of time. However, Moses discloses a device for providing stimulation, including a scent, to a user and deactivating stimulation after a time limit has passed (col. 4, lines 29-32). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deactivate the automatically activated 
Raniere discloses activating stimulation in response to physiological signals indicative of a particular sleep state and further discloses the physiological sensor may be any device configured to detect any physiological characteristic, including heart rate [0023 and 0028] but fails to disclose specifically detecting electrocardiogram signals. However, Lee discloses a sleep stage determination unit which measures physiological signals derived from an electrocardiogram to determine a sleep state of a user [0034]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to activate the stimulation in response to electrocardiogram signals indicative of the detected sleep state in the method of Raniere in view of Sugio and Moses, because Lee discloses electrocardiogram data can be used to determine sleep state and Raniere discloses the physiological sensor may be any device configured to detect any physiological characteristic.
Claim 23: Raniere discloses stage 1 sleep may last five or ten minutes, therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to deactivate the scent diffusion ten minutes after activation in the method of Raniere in view of Sugio, Moses, and Lee, because stage 1 sleep is typically over after ten minutes.
Response to Arguments
Applicant's arguments filed 24 August 2020 have been fully considered but they are not persuasive. 
Applicant submits, on p. 8, that Raniere does not discuss, teach, or suggest “determining the time as a function of the pattern” as recited by amended claim 1. The examiner respectfully or will change to a different sleep stage using well-known pattern recognition techniques [0023] and further discloses the system determines what physiological characteristics (i.e. a pattern) best indicate that the sleeper is about to transition to a particular sleep stage [0034]; determining when a sleeper will change from a sleep stage to a different sleep stage based on a pattern of physiological data amounts to estimating a time from one stage to another as a function of the pattern.
Applicant’s remarks with respect to Sugio, on p. 9, are moot because Sugio is not relied upon to teach anything other than the structure of a scent diffuser.
Applicant’s remarks with respect to Ray, on p. 9-10, have been considered but are moot because Ray is not relied upon in the current office action.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hatekeyama (US 2010/0234747 A1) teaches a technique for predicting when a person will enter an extreme drowsiness state based on a particular pattern of a physiological signal [0037-38, 0044-45, and 0089].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE BURK KUHLMAN whose telephone number is (571)270-7130.  The examiner can normally be reached on Monday-Friday 8:00 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor can be reached on (571) 272-4730.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791